DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Acknowledgements
	Examiner acknowledges Applicant’s summary of 127/2020 After Final Consideration Interview.


Response to Remarks
Applicant’s remarks with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remarks,
However in response to the Applicant’s persistent reliance on the weight of the term “remote” and separate, please note that the immediate art directed to a distributed payment system affording customized POS interfaces, teaches the claim limitations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 21, 23 and 25-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozvat et al. (US 20150081462), herein “Ozvat”.

Referring to Claims 1 and 21, Ozvat teaches the respective method and system (e.g. Fig. 16; and ¶0105: A DEP Processing System 1000 further may in some embodiments include a payment management system 120 [teaching “transaction management controller”], accessed from a given POS terminal system 102  [teaching “a point of interaction device of the merchant-specific environment”], via a communication facility 1081. As previously detailed, such a payment management system 120 may serve as a secure information repository and tokenizer. Additionally, payment management system 120 may operate as an electronic payment transaction normalizing and aggregating intermediary between POS terminal system 102 and VEP entity system(s) 105 accessed via a communication facility 1085; in view of ¶0093: In addition to the standard desktop, or server, computer system illustrated, it is fully within the scope of this disclosure that any computer system capable of the required storage and processing demands would be suitable for embodying the present invention. This may include tablet devices, smart phones, pin pad devices, and any other computer devices, whether mobile or even distributed on a network (i.e., cloud based; and ¶0229: Note:…)., comprising: 
dynamically controlling remotely* (¶0133: FIG. 13 provides an exemplary illustration of a payer list configuration facility screen 1300 whereby a merchant may configure which payers are displayed in the payer choice payment control subscreen 1200. In some embodiments, the payer list configuration facility (not shown) may generate a `payer list` that may be stored in Payment Depository 1028 of POS terminal system 102 for use by Payment Client 1025a at such time as a payer choice payment control subscreen 1200 may be displayed to a given purchaser 101. In some embodiments, the payment list configuration facility may be accessed utilizing POS input devices(s) 1022 and POS display device(s) 1024. In some embodiments, the payment list configuration facility may be network accessible; in view of ¶0170 and ¶0351: dynamic), during processing of a payment transaction, by a processor of a transaction management controller located remotely from a merchant-specific In some embodiments, Payment Client 1025a may conduct some or all of the processing of the purchaser payment credential(s) in coordination with, but independent of POS system software. The degree to which Payment Client 1025a may share processing of the purchaser payment credential(s) with POS system software may be determined by a pre-configured profile--a "persona"--that may be pre-configured by the appropriate third party POS system vendor and/or POS system software developer(s) supporting a given POS terminal system 102), an interactive functionality of a point of interaction device of the merchant-specific environment to display one or more user interface elements for specifying payment transaction processing options additional to one or more original payment transaction processing options present on the point of interaction device (¶0109: Referring further to FIG. 10, in some embodiments, Payment Client 1025a and third party sourced POS system software may each be described as a "control entity". In some embodiments, both control entities may concurrently display information on POS display device(s) 1024 thus creating a "blended display". The portion(s) of the blended display that may be sourced from Payment Client 1025a may be referred to as "payment control subscreen(s)". In some embodiments, a payment control subscreen(s) may occupy a portion of or the entire display of a given POS display device(s) 1024 and may over-write whatever was previously displayed in the affected area of said POS display device(s) 1024. The operation of the payment control subscreen(s) may be coordinated between Payment Client 1025a and POS system software so as not to unwittingly overwrite each other's display information; and ¶0134: The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s).;
receiving, by the transaction management controller and from a business management engine (e.g. Fig.6, elm. 1640; and ¶0195/¶0200: some embodiments, payment arbitraging servicer 1640 may facilitate AEPPS services including, but not limited to: prioritization of transaction processing, choice of payment processor entity(s), and advance on receivables), a transaction amount for the payment transaction, the payment transaction based on a purchase transaction initiated by a merchant computing device of the merchant-specific environment, and the transaction amount for insertion by the transaction management controller into a payment authorization request message (e.g.; and  ¶0136: Referring further to FIG. 11, at step 1150, in some embodiments, Payment Client 1025a may determine from POS terminal system 102 the requested payment amount and include it with the EPI. For a check-in transaction, in some embodiments, the requested payment amount need not be evaluated. For a pre-authorization transaction, the requested payment amount may commonly be the amount of an anticipated future purchase and corresponding purchase payment transaction request. For a purchase payment, the requested payment amount may be the cost of the purchased item(s). For a refund, the requested payment amount may be the amount of the full or partial refund);
A DEP Processing System 1000 may in some embodiments utilize a distributed system facility--a Payment Client 1025a--integrated with a POS terminal system 102 and operating on a POS processor 1025 and utilizing a Payment Depository 1028 to cache and/or record information--including multi-merchant tokenized EPI as described previously--related to transaction payment and/or related to other authorization requests. Furthermore, Payment Client 1025a may in some embodiments operate POS input device(s) 1022 and POS display device(s) 1024 in coordination with--but independent of--third party POS system software (not shown) running on POS processor 1025 such that said third party sourced POS system software may be isolated from information transmitted to POS display device(s) 1024 or received from POS input device(s) 1022 by Payment Client 1025a. In this way, Payment Client 1025a may interact with a given purchaser 101 to securely process said purchaser's electronic payment and/or payment related transaction in such a way that Payment Client 1025a's functioning may appear to purchaser 101 to be part of a single fully integrated POS terminal system 102); -2-Application No.: 14/976,384 Attorney Docket No.: 00134-0030-00000 
receiving, by the transaction management controller and from the point of interaction device, the requested payment card data for insertion by the transaction management controller into the payment authorization request message (e.g. ¶0147 and/or ¶0266);
For a given authorization request, the amount of the requested payment may be utilized to check for the availability of credit and/or funds for an anticipated but not yet realized purchase--i.e., a pre-authorization--and result in zero change to the fund level in the purchaser's funding account due to that pre-authorization. In some authorization requests, such as for a check-in transaction, the requested payment may be left unvalued or may have a value that may be ignored); 
transmitting, by the transaction management controller and to a payment network, the payment authorization request message (e.g. ¶0218: Referring again to FIG. 17 at step 1730, in some embodiments, a given payment transaction is directed for payment processing based on the service control directive(s)); 
receiving, by the transaction management controller and from the payment network, a payment authorization response message for the payment authorization request message (e.g. ¶0131: authorization..); and 
transmitting, by the transaction management controller and to the business management engine, the payment authorization response message. (e.g. ¶0225: At step 1760, in some embodiments, payment management system 120 may post-process a given transaction. For example, payment management system 120 may store a record of a given transaction information including the EPI and/or the corresponding authorization request and transaction response in a data base such as data tier 114 and may associate a unique transaction identifier with said record. In some embodiments, such a transaction record may include some or all of the configuration information and or service control directive(s) corresponding to said transaction
* Please take into consideration, as noted above, that note the immediate art directed to a distributed payment system affording customized POS interfaces, teaches the claim limitations defined by operations/entities, with “remote” taught by the inclusion of performance by multiple communication protocols and configurations, thereof (e.g. ¶0324/¶0337) .
 
Referring to Claims 3 and 23, Ozvat teaches the method and system and claims 1 and 21, and further teaches wherein the authorization request message and the authorization response message comprise Hypertext Transfer Protocol messages (i.e. internet protocol-¶0284: Additionally, payment transaction requests may increasingly be communicated over shared networks such as a LANs, intranet, or internet such that the bona fides of the communicating devices may not be reliably inferred from the communication connection or path utilized; and ¶0095).

Referring to Claims 5-7 and 25-27, Ozvat teaches the method and system and claims 1 and 21, and further teaches 
receiving, by the transaction management controller, a feature modification message from a configuration device, the feature modification message comprises configuration data to at least one of modify or add a feature of the transaction management controller (e.g. ¶0170: In some embodiments, the interface(s) used by Payment Client 1025a to communicate and interoperate with payment management system 120 may be exposed, e.g., with ongoing documented and maintained API(s), such that POS system software developers may directly access said interface(s). In some embodiments, a given POS developer may choose not to utilize or to integrate Payment Client 1025a into POS terminal system 102 and may choose instead to utilize said interface(s), which may otherwise provide access to services to Payment Client 1025a, thus allowing POS system software to perform the equivalent functions of Payment Client 1025a, but with more control by POS system software over the purchaser experience and the purchaser entered data.); and
wherein to at least one of modify or add the feature of the transaction management controller comprises to toggle on or toggle off the feature of the transaction management controller based at least in part on the configuration data of the feature modification message (e.g. ¶0109: Ibid); and/or
wherein the feature of the transaction management controller comprises at least one of an accepted payment type feature (e.g.¶0133: Ibid), a transaction store and forward feature (e.g. ¶0225: data tier); a signature prompt feature for the point of interaction device (evidenced by ¶0285/¶0322, at least indicating comparison of received signature to stored signature), a customized display screen for the point of interaction device (e.g. ¶0169: Payment Client 1025a may coordinate display and input control via interpretable language such as XML so as to allow POS system software and/or the developers of POS system software to modify portions of the XML or augment it with CSS or similar facilities allowing changes to features, such as fonts and colors, so as to allow a close match of `look and feel` between screens controlled by POS system software and payment control subscreens controlled by Payment Client 1025a), and a scrolling receipt feature for the point of interaction device (e.g. ¶0155/¶0156: receipt).

Referring to Claims 8 and 28, Ozvat teaches the method and system and claims 1 and 21, and further teaches receiving, by the transaction management controller and from the point of interaction device, captured signature data; and wherein the payment authorization response message transmitted to the business management engine comprises a byte array of the captured signature data (¶0322: For example the POS display device(s) 1024 may display prompts, menus, and tabulation of purchases among other possible visual (or other sensory) facilitation to assist utilization of the POS terminal system 102. POS input devices(s) 1022 may receive purchaser 101 and/or attendant input such as selection of a menu choice, or an immediate alteration to the purchase transaction underway, or perhaps manually entering a product SKU. Further by example, relative to payment, a given POS display device 1024 may display a menu of payment tender type choices. Correspondingly, the purchaser 101 (or perhaps the attendant) may utilize the POS input device 1022 to select the payment tender type choice of the purchaser 101. For physical tender types such as cash and coupons, the POS input device(s) 1022 may accept such payments. For electronic payment types, the POS secure payment device(s) 3522 may facilitate processing of such payments. POS secure payment device(s) 3522 may typically be sourced from third parties; and may include one or more input facilities (not shown) for receiving electronic tender including, but not limited to: magnetic card stripe reader, NFC receiver, optical reader, EMV chip reader, push-button PIN pad, electronic signature pen pad, touch screen or pad). 

Referring to Claims 9 and 29, Ozvat teaches the method and system and claims 1 and 21 and further teaches wherein transmitting the payment authorization request message to a payment network comprises transmitting the payment authorization request message to a payment gateway communicatively coupled to the payment network; and wherein receiving the payment authorization response message from the payment network comprises receiving the payment authorization response message from the payment gateway communicatively coupled to the payment network(e.g. ¶0323: In some embodiments, the PM system 120 may selectively either process a given payment transaction or forward it to a third party payments processing system 1650 (via communication facility 1645) or a VEP entity system 1050 (via communication facility 1085) for processing. The PM system 120 may utilize an appropriate one of payment system 106 to transact a given payment via communication facility 1087. A payment system may for example transact payments for a specific brand of TCB payment card such as `Visa` or `Mastercard`. The third party payments processing system(s) 1650 as well as the VEP entity system(s) 1050 may similarly utilize an appropriate one of payment system(s) 106 to transact a given payment via communication facility 1655 or 1086 respectively).38ATTORNEY DOCKET NO. 35777-0242 PATENT 

Referring to Claim 30, Ozvat teaches the system of claim 21 and further teaches 

receive, from the merchant computing device, transaction details corresponding to a purchase transaction initiated by the merchant computing device and transmit, to the merchant computing device, at least one of payment details based on the payment authorization response message and a transaction summary (e.g. Fig. 15; and ¶0156).

Referring to Claims 31 and 33, Ozvat teaches claims 1 and 21, Reese further teaching wherein the one or more user interface elements of the point of interaction device include one or more of payment card type selections, cashback selections, transaction amount verification, and language selections (e.g. ¶0118; ¶0129; and/or ¶0167: language).

Referring to Claims 32 and 34, Ozvat teaches claims 1 and 21, Reese further teaching controlling, by the transaction management controller, one or more payment transaction processing features of the point of interaction device, wherein the one or more payment transaction processing features of the point of interaction device include one or more of signature prompting features, PIN entry features, (e.g.¶0282/¶0322: Ibid)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ozvat in view of Beatty et al. (US 2016/0125449) herein “Beatty”.

Referring to Claims 4 and 24, Ozvat teaches the method and system of claims 1 and 21 and further teaches receiving scanned product identification at the POS (¶0118) and display of transaction data included in a receipt (e.g. ¶0156), yet Ozvat silent to the “specific display” of  product scan data and corresponding price data.
Beatty however discloses in his related model for remote and customizable extensions of transaction functions to a sales environment (e.g. at least Fig. 2; and ¶003-¶005), the limitation “receiving, by the transaction management controller and from the business management engine, product scan data and corresponding price data for the purchase transaction (e.g. ¶0022; and managing, by the transaction management controller, display of the product scan data and corresponding price data on the point of interaction device” ( ¶0045: A register module provided by a client device (e.g., client devices 202, 204, 206, and/or 208) may not provide certain functionalities for particular merchants (e.g., a pizza shop, a hardware store, etc.). As explained above, a client device (e.g., client devices 202, 204, 206, and/or 208) and/or cloud services servers 210 may include a register module that may be configured to provide a default or modified interface for an operator of the merchant/business to facilitate sales transactions. The register module may have bar code scanner functionality, check-out functionality, payment functionality, or any combination thereof/¶0047: In another embodiment, the POS services process (e.g., POS services process 216, and/or 222) may be configured to provide a receipt module. A receipt module may be configured to handle receipts for a given transaction (e.g., a sales transaction, etc.). Receipts may be order receipts, payment receipts, or any other types of receipts associated with a POS platform system, such as 100.).
One of ordinary skill in the art would find it obvious to incorporate a product code information and the communication of a product record into the remote transaction model to offer customers flexibility and a broader retail base that operates at item-level details for related retail activities, such as providing item receipts and facilitating secure item returns and seamless downstream functions. See Beatty ¶002.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687